Matter of Morrison v New York City Dept. of Corr. (2021 NY Slip Op 05780)





Matter of Morrison v New York City Dept. of Corr.


2021 NY Slip Op 05780


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Renwick, J.P., Kapnick, Scarpulla, Rodriguez, Higgitt, JJ. 


Index No. 101499/18 Appeal No. 14447 Case No. 2020-01048 

[*1]In the Matter of Sharay Morrison, Petitioner-Appellant,
vNew York City Department of Corrections, Respondent-Respondent.


Stewart Lee Karlin Law Group. P.C., New York (Stewart Lee Karlin of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.

Judgment, Supreme Court, New York County (Shlomo S. Hagler, J.), entered August 19, 2019, denying the petition to annul respondent's determination, dated June 20, 2018, which discontinued petitioner's probationary employment, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner failed to meet her burden of showing that respondent discontinued her probationary employment in bad faith (see Matter of Che Lin Tsao v Kelly, 28 AD3d 320, 321 [1st Dept 2006]). Respondent's determination is supported by documentary evidence of petitioner's misconduct and history of tardiness, and nothing in the record supports petitioner's argument that respondent made that determination in bad faith (see Matter of Adelana v New York City Dept. of Educ., 194 AD3d 463, 463 [1st Dept 2021]; Matter of Rieser v New York City Dept. of Educ., 133 AD3d 465, 466 [1st Dept 2015]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021